Citation Nr: 1010334	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-15 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran had military service from July to September 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  By that rating decision, the 
RO declined to reopen a previously denied claim for service 
connection for a heart condition.  The Veteran appealed the 
RO's May 2008 rating action to the Board.  

In January 2010, the Veteran testified before the undersigned 
at a videoconference hearing.  A copy of the transcript has 
been associated with the claim folder. 


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for a heart disorder in a November 1979 rating 
action.  The Veteran did not appeal that decision, and it 
became final. 

2.  The evidence added to the record since the November 1979 
rating action does not relate to an unestablished fact 
necessary to substantiate the underlying claim and does not 
have a reasonable possibility of substantiating the 
underlying service connection claim.


CONCLUSIONS OF LAW

1.  The November 1979 decision, wherein the RO denied service 
connection for a heart disorder, is final.  38 U.S.C.A. §§ 
7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a heart disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the Veteran with notice as 
required by Kent in a pre-adjudication letter, dated in March 
2008.  The letter informed the Veteran that he needed to show 
new and material evidence to reopen his previously denied 
claim for service connection for a heart disorder.  The March 
2008 letter also generally notified of the types of evidence 
VA would assist him in obtaining, and the letter advised that 
he should send information or evidence relevant to the claim 
to VA.  In addition, the RO provided notice of the law and 
governing regulations for new and material evidence claims, 
notice of the reasons for the determination made regarding 
the claim, and also informed the Veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.

The Veteran has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous November 1979 denial.  Any 
error in the content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided notice of the Dingess 
elements in a March 2008 letter.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his new and material claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records, post- 
service VA medical reports, along with statements and 
testimony of the Veteran and his representative, have been 
obtained and associated with the claims file.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  In this regard, during the January 2010 hearing 
before the undersigned, the Veteran indicated that although 
he received Social Security Supplemental Income, he was not 
in receipt of disability benefits from the Social Security 
Administration (SSA) as a result of his heart murmur.  Thus, 
a remand for SSA records is not necessary with respect to the 
instant service connection claim.  See (Transcript (T.) at 
page (pg.) 11).  

The Veteran has not been provided a VA examination to 
determine whether any currently present heart disorder was 
incurred in or aggravated by his period of military service.  
However, because the Veteran's application to reopen his 
claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that 
unless new and material evidence has been submitted, the duty 
to assist does not attach); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of the new and material 
claim on appeal.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II.  Analysis

The Veteran seeks to reopen a previously denied claim for 
service connection for a heart disorder (originally claimed 
as a heart murmur) that was last denied by the RO in November 
1979 and not appealed.  The Board finds, for reasons that 
will be explained in the analysis below, that new and 
material evidence has not been received to reopen the 
previously denied claim for service connection for a heart 
disorder.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the previously denied claim for service 
connection for a heart disorder (originally claimed as a 
heart murmur).
.
The evidence received subsequent to the November 1979 rating 
action is presumed credible for the purposes of reopening the 
Veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

By a November 1979 rating action, the RO denied service 
connection for a heart condition.  The Veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2009).

In March 2008, the Veteran sought to reopen his previously 
denied claim for service connection for a heart disorder 
(originally claimed as a heart murmur).  In the appealed May 
2008 rating decision, the RO determined that new and material 
evidence had not been received to reopen the above-cited 
service connection claim.  

In the unappealed and final November 1979 rating action, the 
RO denied service connection for a heart condition because 
there was no medical evidence demonstrating that the Veteran 
currently had a heart disorder that was incurred in, or had 
its onset during, his period of military service, or that a 
pre-existing heart murmur was permanently aggravated therein.  

Evidence of record at that time of the RO's November 1979 
rating action included the Veteran's service treatment 
records.  A May 1979 enlistment examination report contains a 
notation that the Veteran had a heart murmur.  A June 1979 
cardiac consultation report and addendum to the May 1979 
entrance examination report pertinently reflect that the 
Veteran was diagnosed with a benign heart murmur.  He was, 
however, found qualified and accepted into military service.  
In July 1970, the Veteran received treatment for complaints 
of chest pains, dizziness, and fainting spells.  A diagnosis 
of syncope was entered.  A July 1979 treatment record shows 
that the Veteran reported a history of having intermittent 
chest pains around his heart that began prior to military 
service.  A September 1979 treatment record reflects that the 
Veteran gave a history of having cardiac-type symptoms four 
years prior to service entrance.  A September 1979 Medical 
Examination Board report shows the Veteran was diagnosed with 
recurrent syncope that had existed prior to service entrance.  
It was noted that there was evidence of a grade II/IV 
systolic heart ejection murmur, but that diagnostic testing 
revealed normal findings.  It was recommended that the 
Veteran be discharged from military service.

Evidence added to the record since the RO's final November 
1979 rating decision includes VA treatment records, dated 
from March to August 2008, and the Veteran's testimony from 
December 2008 and January 2010 RO and videoconference Board 
hearings, respectively.  As the above-cited VA treatment 
records and testimony were not previously of record at the 
time of the RO's final November 1979 rating decision, they 
are new.  They are, however, not material.  The newly 
received VA treatment records show that the Veteran continued 
to be diagnosed with a heart murmur.  These records, however, 
do not relate to an unestablished fact of the previously 
denied claim, namely, medical evidence showing that the 
Veteran currently has a heart disorder that was incurred in, 
or had its onset during, his period of military service, or 
that a pre-existing heart murmur was permanently aggravated 
therein.  Therefore, new and material evidence has not been 
received to reopen the Veteran's previously denied claim for 
service connection for a heart disorder (originally claimed 
as a heart murmur). 
The Veteran's statements and testimony from his RO and Board 
hearings have also been added to the record, but they are 
duplicative of previous arguments and are insufficient to 
establish a reasonable possibility of substantiating the 
claim.  The Veteran is competent to describe his symptoms and 
state when they began, but as a lay person he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the etiology of his heart murmur are neither new, 
nor material.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

As a whole, the evidence received since the RO's final 
November 1979 rating decision, when viewed either alone or in 
light of all of the evidence of record, is not new and 
material.  Therefore, the November 1979 rating decision 
remains final and the appeal is denied.  To reopen his claim, 
the Veteran needs to submit medical evidence showing that he 
currently has a heart disorder that was incurred in, or had 
its onset during, his period of military service, or that a 
preexisting heart murmur was permanently aggravated therein. 


ORDER

New and material evidence not having been received, the claim 
for service connection for heart disorder, claimed as heart 
murmur, is not reopened.



____________________________________________
CAROLE R. KAMMEL 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


